PER CURIAM.
This appeal involves a judgment on a claim and counterclaim arising out of a collision between two automobiles at an intersection. Sitting without a jury, the trial court found for the plaintiff, Robertson, on both claims, and this appeal follows.
With the exception of the location and the happening of the collision, practically every other fact was in dispute. There was the usual difference in testimony as to the distances, speeds, and positions of the cars before and after the collision, with each driver claiming that he had the right-of-way. It would serve no useful purpose to set forth in detail the conflicting testimony because as we have stated before we cannot act as triers of the facts, but must leave that duty and responsibility to the trial judge. No authorities need be ■cited in support of the proposition that a finding of a trial judge on a factual question, supported by substantial evidence, cannot be disturbed on appeal.
Affirmed.